DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 35 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘a binder’ is indefinite as it is unclear if the binder is the same cured binder as Claim 38. The phrase ‘flakes’ is indefinite as it is unclear if the flakes are the same flakes as Claim 38.


Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1, 7 – 8, 11 – 12, 24, 30 – 31, 34 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnsen et al (U.S. Patent Application Publication No. 2002/0054957 A1) in view of Heinz et al (U.S. Patent Application Publication No. .
With regard to Claims 1, 7 – 8, 11 – 12, 34 and 37, Johnsen et al disclose equipment that is a pipe for oil and gas (paragraph 0001), therefore for gas storage, having a steel surface (paragraph 0016), comprising a coating that provides corrosion resistance (paragraph 0016) in a liquid environment (surrounded by water; paragraph 0016); a barrier against a liquid corrosive environment is therefore provided; the coating comprises a cured binder because it comprises an epoxy cured with a curing agent (curative; paragraph 0033); at least one cured crosslinkable resin comprising polyepoxide is therefore disclosed; the binder is also an acrylic resin, because it is an acrylic that is epoxy – functional  (paragraph 0033); the binder comprises pigment (paragraph 0038) and the coating is on the outer surface (paragraph 0014); the claimed thickness is not explicitly disclosed by Johnsen et al; however, a thickness of up to 600 m is disclosed (paragraph 0057). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Johnsen et al fail to disclose hydrophilic flakes consisting of a  silicon dioxide or alumina substrate with an aspect ratio of more than 10, coated by one layer of titanium oxide, and 5 to 30 wt% of inorganic particles and 0.01 to 2 wt% fluorine containing polymer.
Heinz et al teaches a pigment comprising glass flakes covered with a layer of metal oxide (paragraph 0011) that is one layer of titanium oxide (paragraph 0016), therefore hydrophilic, in the amount of 0.1 to 7.0% by weight for the purpose of obtaining a sparkle effect (paragraph 0055).

The glass flakes are disclosed by Sullivan et al (paragraph 0031 of Heinz et al) and Sullivan et al disclose a diameter of 3 microns to 150 microns and a thickness of 0.1 to 25 microns (page 6, lines 25 – 33 of Sullivan et al) and glass consisting of silicon dioxide and alumina, with other optional components (page 4, lines 14 – 18). Although the disclosed range of aspect ratio is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
Arpac et al teach epoxy (paragraph 0019) comprising boron carbide (paragraph 0048) in the amount of 10 to 50% by weight (paragraph 0067) and perfluoropolyether (paragraph 0039) in an amount that can vary, for example 1 to 50% by weight (paragraph 0067) for the purpose of obtaining abrasion resistance (paragraph 0001).
It therefore would have been obvious for one of ordinary skill in the art to provide for boron carbide in the amount of 10 to 50% by weight and perfluoropolyether in an amount of 0.28 to 0.5 wt% in order to obtain abrasion resistance as taught by Arpac et al. Although the disclosed range of amount of boron carbide is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to 
With regard to Claim 24, the epoxy disclosed by Johnsen et al discloses a phenolic resin (paragraph 0033).
With regard to Claim 30, although the disclosed range of diameter is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 31, although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.


5. 	Claims 16, 21, 35 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnsen et al (U.S. Patent Application Publication No. 2002/0054957 A1) in view of Heinz et al (U.S. Patent Application Publication No. 2008/0305184 A1) and Sullivan et al (WO 97/46624 A1) and  Arpac et al (U.S. Patent Application Publication No. 2008/0008838 A1) and Ackerman (U.S. Patent No. 3,227,668) and Bossaerts et al (EP 2180012).
Johnsen et al, Heinz et al and Sullivan et al disclose a coating comprising an epoxy as discussed above. Because flakes are taught by Heinz et al, Heinz et al teach a pigment that are tile – like. A tile – like arrangement is therefore disclosed. Additionally, because flakes are disclosed, it would have been obvious for one of ordinary skill in the art to provide for at least one flake that is parallel to the metal surface. A diffusion path of gas molecules would therefore be elongated, relative to a flake parallel to the metal surface  and having a smaller diameter, because gas 
Arpac et al teach epoxy (paragraph 0019) comprising perfluoropolyether (paragraph 0039) in an amount that can vary, for example 1 to 50% by weight (paragraph 0067) for the purpose of obtaining abrasion resistance (paragraph 0001).
It therefore would have been obvious for one of ordinary skill in the art to provide for perfluoropolyether in an amount of 0.01 to 2 wt% in order to obtain abrasion resistance as taught by Arpac et al. Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
Bossaerts et al teach epoxy comprising 0.2 to 15 parts by weight cyanoguanidine crosslinking monomer (dicyandiamide that is a curing agent; paragraph 0007) for the purpose of obtaining a curing agent having good compatibility (paragraph 0006). 
It therefore would have been obvious for one of ordinary skill in the art to provide for 0.2 to 15 parts by weight cyanoguanidine crosslinking monomer in order to obtain good compatibility as taught by Bossaerts et al. Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

It therefore would have been obvious for one of ordinary skill in the art to provide for 3.0 to 4.0 wt% ethylene vinyl acetate, therefore a rheology additive, in order to obtain an epoxy that is extremely durable and waterproof as taught by Ackerman et al.

ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page  8 of the remarks dated March 31, 2021, that Johnsen et al disclose a thickness of 200 to 600 m in paragraph 0057.
However, a thickness of ‘up to 600 m’ is also disclosed, and 200 to 600 m is provided as an example range. The disclosed thickness is therefore not limited to  200 to 600 m.
Applicant also argues on page 8 that a pigment in a tile – like arrangement is not taught by Heinz et al.
However, because flakes are taught by Heinz et al, Heinz et al teach a pigment that is tile – like. A tile – like arrangement is therefore disclosed. Furthermore, no claim amendments have been made to further specify the structure of the ‘arrangment.’
Applicant also argues on page 8 that there is no reason for the addition of the glitter or sparkle effect of Heinz et al in Johnsen et al.
However, it is not clear that any particular color or color effect is undesirable in Johnsen et al when the disclosed pigment is added.

However, the phrase ‘consisting of silicon dioxide’ is not claimed. Instead, a ‘silicon dioxide substrate’ is claimed. A substrate comprising silicon dioxide is therefore claimed. The phrase ‘consisting of’ in the claim language means that the claimed flakes comprise nothing other than the substrate and a layer of titanium oxide.
Applicant also argues on page 9 that unexpected results in terms of corrosion protection and adhesion are obtained when the claimed flakes are provided, compared to when the flakes are not provided.
However, it is unclear why the results are the opposite of what would normally be expected.


7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782